[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Quinn v. Delaware Cty. Bd. of Elections, Slip Opinion No. 2018-Ohio-966.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2018-OHIO-966
   THE STATE EX REL. QUINN v. DELAWARE COUNTY BOARD OF ELECTIONS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as State ex rel. Quinn v. Delaware Cty. Bd. of Elections, Slip
                              Opinion No. 2018-Ohio-966.]
Mandamus—Elections—R.C. 519.12(H)—Relator’s petition satisfies statutory
        requirements for zoning-referendum-petitions—Writ requiring board to
        place referendum on May 2018 ballot granted.
     (No. 2018-0115—Submitted March 7, 2018—Decided March 15, 2018.)
                                       IN MANDAMUS.
                                    ________________
        Per Curiam.
        {¶ 1} In this expedited election case, relator, Graeme J. Quinn, seeks a writ
of mandamus to compel respondent, Delaware County Board of Elections, to place
a referendum on the May 8, 2018 ballot. For the reasons set forth below, we grant
the writ.
                            SUPREME COURT OF OHIO




                                  Background
                               Statutory framework
       {¶ 2} “Referendum” is the “process of referring to the electorate for
approval * * * a law passed by the legislature.” Black’s Law Dictionary 1281 (6th
Ed.1990). The Ohio Constitution expressly reserves to the people the right of
referendum over legislation passed by the General Assembly, Ohio Constitution,
Article II, Section 1c, and also over municipal ordinances, Ohio Constitution,
Article II, Section 1f. However, the Ohio Constitution neither provides for nor
forbids referenda over the legislative acts of a township. Cook-Johnson Realty Co.
v. Bertolini, 15 Ohio St.2d 195, 200, 239 N.E.2d 80 (1968). The General Assembly
has filled the gap, at least in part: once a township has adopted a zoning plan,
subsequent amendments to that plan are, by statute, subject to referendum. R.C.
519.12(H).
       {¶ 3} A township adopts an overarching zoning plan in three steps: (1) the
township zoning commission recommends a plan, R.C. 519.05; (2) the township
trustees approve a resolution adopting the plan, R.C. 519.10; and (3) a majority of
the township electors approves the plan, R.C. 519.11. Thereafter, a proposed
amendment to the plan may be initiated in any one of three ways: (1) by a motion
of the township zoning commission, (2) by the passage of a resolution by the
township trustees, or (3) by the submission of an application by an owner or lessee
of property within the area proposed to be changed. R.C. 519.12(A)(1). After
notice and a hearing, the township zoning commission has 30 days in which to
recommend that the amendment be approved, denied, or approved with
modifications. R.C. 519.12(E). The township trustees then conduct their own
hearing and vote on whether to accept, reject, or modify the commission’s
recommendation. R.C. 519.12(H).




                                        2
                                     January Term, 2018




         {¶ 4} If the trustees approve a resolution adopting the proposed amendment,
then the amendment will become effective 30 days later unless within that time
period, the trustees receive a petition, signed by the requisite number of eligible
electors in the relevant area of the township,1 asking the trustees to submit the
amendment to the electors of that area for approval or rejection. Id. Upon receiving
a zoning-amendment referendum petition, the township trustees “shall certify the
petition to the board of elections” within 14 days. Id. The elections board must
then determine “the sufficiency and validity of [the] petition.” Id.
         {¶ 5} “If the board of elections determines that a petition is sufficient and
valid, the question shall be voted upon at a special election * * *.” Id. However,
opponents of the referendum have one mechanism available to them to prevent the
petition from appearing on the ballot: a protest.


         [A] board of elections shall accept any petition * * * unless one of
         the following occurs:
         * * *
                  (2)      A written protest against the petition * * *, naming
         specific objections, is filed, a hearing is held, and a determination is
         made by the election officials with whom the protest is filed that the
         petition violates any requirement established by law.


R.C. 3501.39(A).




1
 The petition must contain valid signatures equal in number to at least 8 percent of the total votes
cast for all candidates for governor in that area in the most recent general election at which a
governor was elected. R.C. 519.12(H).




                                                 3
                             SUPREME COURT OF OHIO




                        Factual and procedural background
       {¶ 6} This case concerns a 24.312-acre parcel of real property located at
5427 State Route 37 East in Berlin Township, Delaware County. Intervening
respondent Boatman, Inc., is the titled owner of the property.
       {¶ 7} On November 8, 2016, intervening respondent Savko Bros. Properties
X, L.L.C. (“Savko”) submitted an informal proposal to the Berlin Township Zoning
Commission (“BZC”) for an industrial and commercial development on the site.
The BZC assigned the project zoning case No. BZC 17-006. Savko submitted a
revised application on May 18, 2017, designated No. (R) BZC 17-006. At its June
27, 2017 meeting, the BZC unanimously approved the revised application, after
Savko agreed to additional terms and conditions for the project.
       {¶ 8} On October 9, 2017, the Berlin Township trustees adopted Berlin
Township Zoning Resolution No. 17-10-09 to “approve BZC Case 17-006
Boatman Inc. with exhibits 1 thru 18 with modifications of the BZC’s
recommendation with the notes [sic] changes to rezone the property at 5427 S.R.
37 East Delaware Ohio from Neighborhood Commercial District & Farm
Residential District to Planned Industrial District.”
       {¶ 9} On November 6, 2017, Quinn submitted a petition for a referendum,
along with signed part-petitions. Each part-petition was on Secretary of State Form
No. 6-O, “Petition for a Township Zoning Referendum,” and included the
following (with the information provided by Quinn indicated by italics):


       Berlin Township Zoning Commission Case 17-006 Boatman, Inc.
                                               (Name and number of the proposal, if any)


               A proposal to amend the zoning map of the unincorporated
       area of Berlin Township, Delaware County, Ohio, adopted on the
       9th day of October, 2017.




                                          4
                                  January Term, 2018




                The following is a brief summary of the proposed zoning
         amendment:
                Resolution 17-10-09 to Approve BZC Case 17-006 Boatman
         Inc. with Exhibits 1 through 18 with modifications of the BZC’s
         recommendation with the noted changes to rezone the property at
         5427 State Route 37 East, Delaware, Ohio from Neighborhood
         Commercial District and Farm Residential District to Planned
         Industrial District.


         {¶ 10} On November 13, 2017, the Berlin Township trustees adopted a
resolution finding the petition to be valid on its face and certifying the petition to
the board of elections to determine the sufficiency and validity of the petition. On
November 28, the elections board verified that the petition had a sufficient number
of valid signatures and certified the petition to appear on the May 2018 ballot.
         {¶ 11} The elections board’s minutes indicate that immediately after the
certification vote, two interested parties voiced an oral protest against “the
legitimacy of the Referendum, specifically its failure to comply with section 519 of
the Ohio Revised Code in several respects.” The board scheduled a protest hearing
for January 9, 2018, “assuming a formal protest [would] be filed in the coming
week.”
         {¶ 12} The next day, Savko submitted a formal written protest to the
elections board, in which it wrote:


         We understand that the Berlin Township Board of Trustees refused
         to certify the validity and sufficiency of the Petition and instead
         transmitted the Petition to the Delaware County Board of Elections
         for its review of the Petition’s validity and sufficiency.




                                            5
                             SUPREME COURT OF OHIO




               We have reviewed the Petition and it contains facial defects
       that violate Ohio election law, including the requirements set forth
       in R.C. § 519.12(H), requiring the Petition’s invalidation. These
       defects prevent the referendum from proceeding to the ballot.


R.C. 519.12(H) sets forth the information that a valid zoning-referendum petition
must contain: “Each part of this petition shall contain the number and the full and
correct title, if any, of the zoning amendment resolution, motion, or application,
furnishing the name by which the amendment is known and a brief summary of its
contents.”
       {¶ 13} The elections board later rescheduled the protest hearing for January
18, 2018. On January 17, 2018, Savko filed and served on Quinn a brief setting
forth detailed legal arguments in support of the protest. The brief identified the
following alleged defects in the petition:
   The petition fails to satisfy the requirement in R.C. 519.12(H) that it contain the
    “full and correct title” of the zoning-amendment resolution. The petition refers
    to the BZC case number (“Berlin Township Zoning Commission Case 17-006
    Boatman, Inc.”) instead of the township zoning resolution number (“Berlin
    Township Zoning Resolution No. 17-10-09”).
   Even assuming that it is acceptable for the petition to use the BZC case number
    as the petition title (which Savko disputes), the petition provides the wrong case
    number—BZC 17-006 rather than (R) BZC 17-006.
   The petition fails to satisfy the requirement in R.C. 519.12(H) that it “furnish[]
    the name by which the amendment is known.” The name “Berlin Township
    Zoning Resolution Number 17-10-09” does not appear on the petition.
   The mandatory “brief summary of [the resolution’s] contents” is misleading and
    inaccurate and contains numerous material omissions. Specifically, the brief




                                             6
                                January Term, 2018




   alleges that the petition misrepresents the zoning proposal by failing to mention
   development restrictions to which Savko had agreed, modifications to the
   BZC’s recommendation made by the trustees, or the benefits to the community
   from the project.
       {¶ 14} On January 18, 2018, the elections board held a hearing on the
protest, at which it heard testimony from two witnesses, received documents into
evidence, and considered oral argument from counsel. At the outset of the hearing,
Quinn objected to the board’s entertaining challenges based on alleged defects in
the title, amendment name, or summary contained in the petition. Quinn noted that
a written protest must “nam[e] specific objections” (emphasis added), R.C.
3501.39(A)(2), and argued that Savko’s November 29, 2017 protest letter lacked
specificity. However, the board concluded that the language of Savko’s letter was
“broad enough to encompass all of the issues.”
       {¶ 15} By a vote of three to one, the board approved a motion “to sustain
the protest and decertify the measure pending based upon the title as contained in
the petition.” It tied two to two on a second motion, “to sustain [the] protest and
decertify the measure based upon the sufficiency of the summary contained within
the petition.” As a result of the vote on the first motion, Quinn’s referendum
petition was not certified for placement on the May 2018 ballot.
       {¶ 16} On January 23, 2018, Quinn filed in this court the present complaint
for a writ of mandamus against the board of elections. The board filed an answer
on January 29. On February 16, 2018, we converted the case to an expedited
election matter, granted an alternative writ, issued a schedule for the submission of
briefs and evidence, and granted a motion of Boatman and Savko to intervene as
respondents. __ Ohio St.3d __, 2018-Ohio-599, __ N.E.3d __. The parties have
submitted briefs and evidence, and the matter is ripe for decision.




                                         7
                             SUPREME COURT OF OHIO




                                   Legal Analysis
       {¶ 17} To be entitled to a writ of mandamus, a party must establish, by clear
and convincing evidence, (1) a clear legal right to the requested relief, (2) a clear
legal duty on the part of the respondent to provide it, and (3) the lack of an adequate
remedy in the ordinary course of the law. State ex rel. Waters v. Spaeth, 131 Ohio
St.3d 55, 2012-Ohio-69, 960 N.E.2d 452, ¶ 6, 13. Given that the May 2018 election
is imminent, Quinn does not have an adequate remedy in the ordinary course of the
law. See State ex rel. Stewart v. Clinton Cty. Bd. of Elections, 124 Ohio St.3d 584,
2010-Ohio-1176, 925 N.E.2d 601, ¶ 17 (holding that relator had no adequate
remedy at law because election was imminent at time county elections board denied
relator’s protest); State ex rel. Finkbeiner v. Lucas Cty. Bd. of Elections, 122 Ohio
St.3d 462, 2009-Ohio-3657, 912 N.E.2d 573, ¶ 18 (same).
       {¶ 18} When reviewing the decision of a county board of elections, the
standard is whether the board engaged in fraud or corruption, abused its discretion,
or acted in clear disregard of applicable legal provisions. State ex rel. Holwadel v.
Hamilton Cty. Bd. of Elections, 144 Ohio St.3d 579, 2015-Ohio-5306, 45 N.E.3d
994, ¶ 29. In his merit brief, Quinn presents five arguments as to how the board of
elections abused its discretion and/or acted in clear disregard of applicable law.
       {¶ 19} Quinn’s first two assignments of error are interrelated and renew his
argument that Savko’s protest letter lacked the specificity required to challenge the
title, amendment name, or summary contained in the petition:


               ASSIGNMENT OF ERROR ONE: Whether the board of
       elections abused its discretion or acted in clear disregard of statutes
       or pertinent law by not certifying the referendum petition after the
       one specific issue named in the notice of protest was resolved by the
       parties prior to the board’s vote to reverse itself.




                                          8
                                January Term, 2018




               ASSIGNMENT OF ERROR TWO: Whether the board of
       elections abused its discretion or acted in clear disregard of statutes
       or pertinent law for [sic] considering argument and evidence on
       “fatal defects” because the so-called “fatal defects” referenced in the
       notice of protest lacked specificity under Ohio Rev. Code § 3501.39.


(Boldface and capitalization sic.) In response, Boatman and Savko argue that
Savko’s protest letter, coupled with its prehearing brief, gave Quinn adequate notice
of the bases for the protest. Alternatively, they argue essentially that notice is
irrelevant because the elections board has the statutory authority to reject a
defective petition even in the absence of a protest.
       {¶ 20} “One of the evident purposes of [R.C. 3501.39(A)’s specificity]
requirement is to give notice to the petitioner and the opportunity to present
evidence to rebut the objections specified.” State ex rel. Cooker Restaurant Corp.
v. Montgomery Cty. Bd. of Elections, 80 Ohio St.3d 302, 308, 686 N.E.2d 238
(1997). In State ex rel. Ryant Commt. v. Lorain Cty. Bd. of Elections, 86 Ohio St.3d
107, 712 N.E.2d 696 (1999), for example, a protest challenging the sufficiency of
a petition’s signatures lacked specificity because it failed to specify which of the
more than 2,400 signatures were allegedly defective, leaving the petition committee
unable to prepare a defense. Id. at 113.
       {¶ 21} Savko’s protest letter contains a single reference to R.C. 519.12(H).
In addition to establishing the title, amendment-name, and summary requirements,
R.C. 519.12(H) sets forth the basic form and contents of a zoning-referendum
petition, sets forth the mandatory content of the circulator’s statement, and requires
that an appropriate map of the area affected be attached. However, for the most
part, these are issues that can be assessed by reviewing the face of the petition,
without referring to external evidence or testimony. For example, the alleged lack
of specificity in Savko’s protest letter did not hamper Quinn’s ability to defend




                                           9
                               SUPREME COURT OF OHIO




against Savko’s challenge to the accuracy of the title contained in the petition. This
conclusion is consistent with the elections board’s authority to disqualify a petition
from appearing on a ballot based on defects apparent on the face of the petition.
See R.C. 3501.11(K)(1). A different rule may apply to Savko’s objection that the
petition’s summary does not fairly and accurately reflect the zoning-amendment
resolution, because that issue requires a fact-intensive inquiry that cannot be
resolved by merely reviewing the face of the petition. But as explained below, the
validity of the petition’s summary is not ripe for resolution, and we therefore
decline to consider at this time whether the protest letter is sufficiently specific on
that point.
        {¶ 22} We reject Quinn’s first and second assignments of error.
        {¶ 23} Assignments of error Nos. 3 and 4 are more in the nature of a due-
process or fundamental-fairness claim:


                ASSIGNMENT OF ERROR THREE: Whether the board
        of elections abused its discretion or acted in clear disregard of
        statutes or pertinent law by considering issues that were not briefed
        for the board until the day before its hearing.
                ASSIGNMENT OF ERROR FOUR: Whether the board
        of elections abused its discretion or acted in clear disregard of
        statutes or pertinent law by considering issues that were not briefed
        for the relator until the day before the board hearing, while allowing
        protestor fifty (50) days to research and frame its arguments against
        relator’s petitions.


(Boldface and capitalization sic.)
        {¶ 24} Quinn argues that because Savko failed to spell out specific
objections in its protest letter, it should not have been permitted to raise multiple




                                          10
                                  January Term, 2018




issues in a brief provided to Quinn only one day before the hearing. But Quinn has
identified no rule requiring a protester to submit a legal brief, either by a date certain
or at all. Either the protest letter gave adequate notice or it did not; neither the
hearing brief nor the timing of its filing has any legal relevance. We therefore reject
Quinn’s third and fourth assignments of error.
        {¶ 25} In his final assignment of error, Quinn asserts that on the merits, the
elections board erred in refusing to place the referendum on the ballot:


                ASSIGNMENT OF ERROR FIVE:                         Whether     the
        board of elections abused its discretion or acted in clear disregard of
        statutes or pertinent law by refusing to certify petition parts that had
        borrowed verbatim from a trustees’ resolution to satisfy both the
        full-and-correct title and brief summary requirements of Ohio Rev.
        Code § 519.12(H).


(Boldface and capitalization sic.)
        {¶ 26} R.C. 519.12(H) imposes four distinct requirements concerning the
content of a zoning-referendum petition:
(1)     “the number of * * * the zoning amendment resolution, motion, or
        application,”
(2)     “the full and correct title, if any, of the zoning amendment resolution,
        motion, or application,”
(3)     “the name by which the amendment is known,” and
(4)     “a brief summary of the contents.”
State ex rel. Tam O’Shanter Co. v. Stark Cty. Bd. of Elections, 151 Ohio St.3d 134,
2017-Ohio-8167, 86 N.E.3d 332, ¶ 19. Savko’s protest to the board of elections
asserted that Quinn’s petition did not comply with these requirements.




                                           11
                              SUPREME COURT OF OHIO




       {¶ 27} The number and title of the resolution in this case is “Berlin
Township Zoning Resolution No. 17-10-09.” See State ex rel. Gemienhardt v.
Delaware Cty. Bd. of Elections, 109 Ohio St.3d 212, 2006-Ohio-1666, 846 N.E.2d
1223, ¶ 14, 36. That nomenclature does not appear in full on the part-petitions.
Instead, in the top line of each part-petition form, Quinn typed “Berlin Township
Zoning Commission Case 17-006 Boatman, Inc.,” a reference to the BZC-assigned
case number. And the petition’s summary refers to “Resolution 17-10-09.”
       {¶ 28} One elections board member, Steven Cuckler, explained that he
voted to sustain the protest because the petition does not include the title of the
trustees’ resolution:


       [T]he title references the township zoning commission case,
       ultimately referendum, and 519.12 of the Revised Code, you cannot
       referendum a zoning commission outcome.              You can only
       referendum that of a trustee outcome. And so therefore, the name
       and number referencing just the zoning commission is not accurate
       or it failed to list the trustees’ resolution.


Boatman and Savko claim that Tam O’Shanter supports this result; according to
them, we held in Tam O’Shanter that “in a case involving a zoning amendment
resolution by a board of trustees, the referendum petition should contain the full
and correct title of the resolution actually approved by the trustees rather than the
original application.” (Emphasis sic.)
       {¶ 29} We disagree.       Tam O’Shanter recognizes that the reference to
“resolution, motion, or application” in R.C. 519.12(H) mirrors the three ways by
which a zoning amendment may be initiated under R.C. 519.12(A)(1). 151 Ohio
St.3d 134, 2017-Ohio-8167, 86 N.E.3d 332, at ¶ 18. Thus, the appropriate title to
use depends on the method of initiation: because the current amendment was




                                           12
                                  January Term, 2018




proposed by application, R.C. 519.12(H) requires the referendum petition to
contain the title of the application. Id. at ¶ 19. This conclusion is supported by our
holding in Tam O’Shanter that R.C. 519.12(H) is written in the disjunctive: “the
full and correct title, if any, of the zoning amendment resolution, motion, or
application.” (Emphasis added). Id. at ¶ 23 (holding that the phrase “zoning
amendment” modifies the phrase “resolution, motion, or application”).
        {¶ 30} In the alternative, Boatman and Savko contend that even if the full
and correct title of the application suffices, Quinn’s petition provides the wrong
title: it refers to the BZC case number of the original application, “17-006,” instead
of the BZC case number of the revised application, “(R) 17-006.” The parties
devote significant space to debating whether a petition must strictly comply with
R.C. 519.12(H) or whether substantial compliance will do. That is not an open
question: as with nearly all election laws, R.C. 519.12(H) requires strict
compliance. Tam O’Shanter at ¶ 20; State ex rel. McCord v. Delaware Cty. Bd. of
Elections, 106 Ohio St.3d 346, 2005-Ohio-4758, 835 N.E.2d 336, ¶ 39. The
difficulty Boatman and Savko’s objection presents is that it is unclear what the
correct title of the application is.
        {¶ 31} The BZC designated Savko’s revised proposal as a new application
and assigned to it a new zoning case number, “(R) BZC 17-006.” But the BZC did
not use that title consistently. In its notice to the owners of adjacent properties, it
wrote that “on Tuesday, June 13, 2017, the Berlin Township Zoning Commission
will be hearing the following REVISED: BZC 17-006, filed by Boatman, Inc.”
(Capitalization and underlining sic.) Likewise, in its published notice of public
meeting, the BZC referred to “BZC 17-006,” with the word “revised” appearing
only in the heading of the posting. Nor did the township trustees use “(R)” in their
board minutes. The official minutes twice identify the matter under consideration
as “BZC 17-006 Boatman Inc.”—once when the topic arose on the agenda and
again in the text of the resolution approving the application.




                                          13
                              SUPREME COURT OF OHIO




       {¶ 32} The evidence in the record establishes that the “(R)” designation was
not a part of the application’s official title. And it would unjustly interfere with the
right of referendum to require Quinn to strictly adhere to a convention that the
zoning board and the trustees did not themselves follow. We therefore hold that
the petition satisfies the number and “full-and-correct-title” requirements of R.C.
519.12(H).
       {¶ 33} The next requirement of R.C. 519.12(H) is that a zoning-referendum
petition include “the name by which the amendment is known.” Here again,
Boatman and Savko assume that the “name” requirement equates to the title of the
resolution. But we clarified in Tam O’Shanter that “ ‘the full and correct title
* * * of the zoning amendment resolution’ ” is different from “ ‘the name by which
the amendment is known.’ ” (Emphasis added in Tam O’Shanter.) 151 Ohio St.3d
134, 2017-Ohio-8167, 86 N.E.3d 332, at ¶ 23, quoting R.C. 519.12(H). The way
to establish the “name by which the amendment is known” is to examine “evidence
that shows how the township board of trustees—the promulgating entity—
identified the zoning amendment.” (Emphasis added.) Id. at ¶ 31. In plain terms,
the name requirement of R.C. 519.12(H) looks to what the trustees called the
proposal, not what they called the legislative vehicle that would enact the proposal.
Under that standard, the name by which the amendment is known is “BZC 17-006
Boatman Inc.,” which is how the trustees referred to it in their minutes. We
therefore hold that the petition satisfies the name requirement of R.C. 519.12(H).
       {¶ 34} Finally, R.C. 519.12(H) requires a zoning-referendum petition to
contain a brief summary of the zoning-amendment resolution approved by the
trustees. State ex rel. O’Beirne v. Geauga Cty. Bd. of Elections, 80 Ohio St.3d 176,
179, 685 N.E.2d 502 (1997). The summary must be “accurate and unambiguous.”
S.I. Dev. & Constr. v. Medina Cty. Bd. of Elections, 100 Ohio St.3d 272, 2003-
Ohio-5791, 798 N.E.2d 587, ¶ 17. “ ‘[I]f the summary is misleading, inaccurate,
or contains material omissions which would confuse the average person, the




                                          14
                                 January Term, 2018




petition is invalid and may not form the basis for submission to a vote.’ ” State ex
rel. Miller Diversified Holdings, L.L.C. v. Wood Cty. Bd. of Elections, 123 Ohio
St.3d 260, 2009-Ohio-4980, 915 N.E.2d 1187, ¶ 25, quoting Shelly & Sands, Inc.
v. Franklin Cty. Bd. of Elections, 12 Ohio St.3d 140, 141, 465 N.E.2d 883 (1984).
        {¶ 35} Boatman and Savko allege that omissions from the summary Quinn
provided make it unfairly one-sided. But before considering the merits of their
objection to the summary, we must decide whether the issue is properly before us.
        {¶ 36} The board of elections considered the summary in its second motion,
and the vote to sustain the protest on that basis resulted in a two-to-two tie. When
a board of elections arrives at a tie vote, the chair must submit the question to the
secretary of state, who shall decide the question. R.C. 3501.11(X). Pursuant to that
statute, the board submitted the question to Ohio Secretary of State Jon Husted,
who declined to break the tie, writing:


                The board’s 3-1 vote regarding the title has effectively
        removed the zoning referendum question from the May 8, 2018
        Primary Election Ballot and a decision regarding the brief summary
        will have no bearing on that effect. Accordingly, based on the
        board’s initial vote the tie vote of the board is not a “matter in
        controversy” [R.C. 3501.11(X)] requiring a tie-breaking decision.


In its merit brief, the board of elections, citing the secretary’s letter, suggests that
the issue is not ripe for adjudication. We agree.
        {¶ 37} To be justiciable, a claim must be ripe for review, and a claim is not
ripe “if it rests on contingent events that may never occur at all.” State ex rel. Jones
v. Husted, 149 Ohio St.3d 110, 2016-Ohio-5752, 73 N.E.3d 463, ¶ 21 (plurality
opinion). As the case is currently postured, Savko’s protest was unsuccessful as to
the petition’s summary, because the board of elections could not muster a majority




                                          15
                             SUPREME COURT OF OHIO




to disqualify the referendum from the ballot on that basis. Only if Secretary Husted
disqualifies the referendum from the ballot on that basis will Quinn have a ripe,
justiciable claim on that issue. See also State ex rel. Husted v. Brunner, 123 Ohio
St.3d 119, 2009-Ohio-4805, 914 N.E.2d 397, ¶ 20 (“The secretary of state has not
yet exercised her discretion to break the tie vote submitted by the board of elections
* * *, so any action challenging a potentially adverse decision is premature”). We
therefore decline to pass upon the validity of the petition’s summary at this time.
       {¶ 38} Based on the foregoing, we find Quinn’s fifth assignment of error
well taken and we grant the requested writ of mandamus.
                                                                        Writ granted.
       O’CONNOR, C.J., and O’DONNELL, FRENCH, FISCHER, DEWINE, and
DEGENARO, JJ., concur.
       KENNEDY, J., concurs in judgment only.
                               _________________
       Manos, Martin & Pergram Co., L.P.A., and Andrew P. Wecker, for relator.
       Laura M. Comek Law, L.L.C., and Laura MacGregor Comek, for
respondent.
       Vorys, Sater, Seymour & Pease, L.L.P., Joseph R. Miller, John M. Kuhl,
Christopher L. Ingram, and Elizabeth S. Alexander, for intervening respondents.
                               _________________




                                         16